Citation Nr: 1116151	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-19 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a bilateral foot disorder, to include as secondary to a service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection for bilateral plantar fasciitis, originally claimed as a left foot disorder secondary to a service-connected right leg disability.

In March 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in March 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional VA feet examination and medical opinion is required to resolve whether the Veteran has any current foot disorder that was caused or aggravated by his service-connected right leg disability (residuals of fractures of the right tibia and fibula secondary to shell fragment wounds, healed, with retained metallic foreign bodies in soft tissues).  

The Veteran submitted VA podiatry treatment records in support of his claim.  In a February 2006 note, he complained of pain starting in his right foot and ending up in the left foot; he indicated that he was shot in the right leg with shrapnel during service.  The podiatrist reported that he had seen the Veteran in the past for plantar fasciitis and flat feet.  Objective examination findings included decreased medial arches while standing and heel spurs.  The assessment included pes planus and plantar fasciitis.  In an addendum, the podiatrist opined that the left foot pain and discomfort were due to compensating from the service-connected right leg injury.

In a March 2006 VA podiatry note the Veteran again complained of bilateral pain and discomfort in his feet, including pain in his left heel that bothered him at times.  The assessment was rule out plantar fasciitis, pes planus secondary to shrapnel injury.  In a VA psychiatry note dated in April 2006, the Veteran indicated that he was interested in losing more weight and had been watching his diet, but chronic foot pain limited his exercise.

On VA examination in June 2006, following a review of the claims file, a subjective history obtained from the Veteran, and a physical examination, the impression was bilateral plantar fasciitis, resolved.  The examiner, an orthopedic surgeon, opined that the Veteran's bilateral heel spurs were the cause of his plantar fasciitis, which appeared to be resolved, and did not appear to be related to his right tibia fracture.  Though an x-ray study of the bilateral feet was reported as within normal limits, the examiner did not comment on whether there was any pes planus or whether bilateral heel spurs were caused or aggravated by the right leg disability.

Accordingly, the AMC/RO should obtain any relevant VA treatment records dated from October 2005 to February 2006 and since June 2006.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Then, the Veteran should be afforded a VA feet examination and medical opinion to determine whether he has any current foot disorder that was caused or aggravated by his right leg disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA podiatry or relevant treatment records from the VA Medical Center in Chicago, Illinois dated from October 2005 to February 2006 and since June 2006.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA feet examination and opinion performed by an orthopedic specialist or podiatrist at a VA facility.  The purpose of the examination and opinion is to determine whether the Veteran has any current right or left foot disorder, to include heel spurs, plantar fasciitis, and/or pes planus, that was caused or aggravated by his service-connected right leg disability.  All indicated tests and studies are to be performed.

Prior to the examination, the claims folder and a copy of this remand must be made available to the orthopedic specialist or podiatrist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Feet Examination, revised on May 1, 2007.

Following a review of the claims folder and a physical examination of the Veteran, the examiner is requested to list any disorder(s) of the feet found on examination and to provide a medical opinion as to whether it is as least as likely as not (50 percent probability or greater) that any foot disorder was caused or aggravated by the service-connected right leg disability.  The opinion should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  A medical analysis and rationale must be included with the opinion, including any alternative etiology of any foot disorder.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


